ELECTRONIC RECORD
                                                                             I5lfc-/«f

COA #      06-13-00194-CR                        OFFENSE:        49.04


           Joe Boyce Cox v. The State of
STYLE:     Texas                                 COUNTY:         Lamar

                       Reversed and
COA DISPOSITION:       Remanded                  TRIAL COURT:    6th District Court


DATE: 09/29/14                    Publish: YES   TC CASE #:      23689




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Joe Boyce Cox v. The State of Texas

           SfYifgls                   Petition
                                                      CCA #:

                                                      CCA Disposition:
                                                                       tSlb't*
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:
DATE: /^V, 2^>, ZKG/f                                 SIGNED:                         PC:_

JUDGE:       /°<g-                                    PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD